Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the slaves in the proceedings mentioned, upon which the executions of the appellants against Miles Macon were levied, were not the property of the said Miles Macon, but of William H. Macon, the appellee; and that in the transactions between the said Miles Macon and William H. Macon, in relation to said slaves, there is no ground for the imputation of actual fraud as against the creditors of said Miles.
The Court is further of opinion, that though the said slaves were in the possession of said Miles Macon for a number of years, yet that the case does not fall within the provisions of the second section of the act to prevent frauds and perjuries, (1 Rev. Code, ch. 101, p. 372,) *384in relation to loans of goods and chattels, or reservations or limitations of a use or property therein by way of condition, reversion, remainder or otherwise; inasmuch as the said possession of the said Miles Macon was by force of bailments by hiring, not fictitious or colourable only, but real and bona fide.
The Court is therefore of opinion that there is no error in the decree of the Circuit Court.
Decree affirmed with costs.